                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                                    NO. 5:17CR00141-001D

UNITED STATES OF AMERICA,                      )
                                               )
                                    Plaintiff, )
                                               )
                     V.                        )
                                               )
ADAM GEOFFREY FRANKEL,                         )             ORDER TO UNSEAL
                                               )
                               Defendant, )
                                               )
                     V.                        )
                                               )
MORGAN STANLEY,                                )
                                               )
                                   Garnishee. )

      Upon motion of the United States, it is hereby ORDERED that the

government's Application for Writ of Garnishment [D.E. #102] and the Writ of

Garnishment issued a~ its result along with the Instructions to Criminal Defendant,

Clerk's Notice of Post-Judgment Garnishment, Right to Have Exemptions

Designated, Objection to Answer, and Request for Hearing [D.E. 1-13, 115] in the

above-captioned_case be unsealed.

      This the   7        day of    Ta I\ u~       , 2021.




                                      United States District Court Judge




                                                                           /


       Case 5:17-cr-00141-D Document 127 Filed 01/07/21 Page 1 of 1
